OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on June 21,1983 and maintains an office in Syracuse. Petitioner filed a petition charging respondent with neglect, conduct prejudicial to the administration of justice and conduct adversely *147reflecting on his fitness to practice law. Respondent’s answer denied material allegations of the petition and the matter was referred for a hearing on the issues of fact raised by the pleadings. The Referee has filed a report that petitioner now moves to confirm. The report concludes that respondent neglected four legal matters entrusted to him and that he failed to submit a proposed order to Family Court after having been directed twice by the court to do so.
We confirm the Referee’s report and conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility, effective September 1, 1990:
DR 1-102 (A) (5) (22 NYCRR 1200.3 [a] [5])—engaging in conduct that is prejudicial to the administration of justice;
DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8]—engaging in conduct that adversely reflects on his fitness to practice law; and
DR 6-101 (A) (3) (22 NYCRR 1200.30 [a] [3])—neglecting a legal matter entrusted to him.
We note that respondent has previously received a letter of caution for neglecting client matters and conclude that his conduct demonstrates a pattern of neglect and continuing indifference to the needs of his clients. Therefore he should be suspended from practice for six months and until further order of the Court (see, Matter of Barrett, 214 AD2d 231).
Denman, P. J., Green, Pine, Fallon and Wesley, JJ., concur.
Order of suspension entered.